El Juez Asocíalo Señob de Jesús
emitió la opinión del tribunal.
Este caso tuvo su origen en la Corte Municipal de Ponce mediante una querella que en cobro de salarios radicó Federico Alcalá contra la Ponce Star Line, Inc. Se alegó come causa de acción que desde el 2 de julio de 1940 hasta el 5 de noviembre de 1941, el querellante trabajó como revisado r de los autobuses y vehículos y del material rodante que la querellada utilizaba en la empresa de porteador público que-tiene establecida en Ponee; que el jornal convenido .fue de $1.50 diario a base de ocho horas de trabajo; que durante los 488 días comprendidos entre dichas dos fechas, el quere-llante recibió un salario de $1.50 diario, pero no tuvo com-pensación alguna por siete horas extras que diariamente tra-bajó durante dichos 488 días; que el querellante tiene derecho a doble compensación a razón de 36% centavos por cada hora extra trabajada, y que dichas siete horas diarias extras du-rante el tiempo indicado tienen un valor de $1,252.53, por cuya cantidad el querellante solicitó sentencia. La corte de distrito en el juicio de novo que celebró a virtud de apelación interpuesta por la querellada contra la sentencia que obtuvo el querellante en la corte municipal, dictó sentencia conde-nando a aquélla al pago de $732 por concepto de horas extras,, calculando doble compensación (36% centavos) por la novena hora y compensación sencilla (18% centavos) por las restan-tes seis horas extras diarias.
La primera cuestión que levanta la apelante es que-la querella no aduce hechos constitutivos de causa de acción. Al argumentar en apoyo de la excepción previa, la apelante recurre a la prueba presentada en el juicio, tratando de sos-tener que de acuerdo con dicha evidencia el querellante no-*862trabajaba en un establecimiento, pues no tenía sitio fijo donde realizar su trabajo, y que por lo tanto el trabajo realizado por el apelado no está incluido en los que contempla la Ley núm. 49 de 7 de agosto de 1935 (Sesión Extraordinaria, pág. 539), en la cual el querellante basa su causa de acción.
La insuficiencia de una demanda puede subsanarse por la evidencia admitida sin oposición; en cambio una demanda que como la del presente caso aduce hechos constitutivos de causa de acción, no deja de ser suficiente por el hecho de que sus alegaciones no estén sostenidas' por la evidencia.
Ya hemos visto que el querellante alegó que el trabajo en relación con el cual reclama compensación, lo realizaba para la empresa de porteador público que la querellada tiene en Ponce. La empresa a que se refiere la querella está claramente comprendida dentro de la frase “negocio lucrativo” usada en la sección 1 de la ley antes referida, la cual, en lo pertinente, dice:
“A ninguna persona se le empleará o se le permitirá que tra-baje en ningún establecimiento comercial, industrial, agrícola o en cualquier oir o negocio lucrativo, más de ocho (8) horas durante cual-quier día natural.” (Bastardillas nuestras.)
Y el trabajo que el querellante realizaba en la empresa de la querellada está claramente incluido en la sección 4 de la misma ley, que en lo pertinente dice:
“En esta Ley, a menos que del contexto de ella se deduzca otra cosa, se aceptarán las siguientes definiciones de palabras y frases de lá misma:
‘ < * # « « # #
“ ‘Ocupación lucrativa’ incluye toda obra o todo trabajo en factorías, molinos, centrales, talleres de maquinaria o estableci-miento ... y en toda empresa de minería o pesquería, o de cual-quiera otra índole, industrial, comercial o agricola.” (Bastardillas nuestras.)
No erró, pues, la corte al declarar sin lugar la excepción previa de falta de causa de acción.
*863Considerando ahora los méritos del caso, tenemos qne llegar a la inescapable conclnsión de qne la corte a qno cometió manifiesto error en la apreciación de la prueba. Repetidas veces en el curso de su testimonio inequívocamente declaró el querellante que el convenio celebrado entre él y su patrono fué trabajar quince horas diarias por $10.50 a la semana, o sea a razón de $1.50 diario (T. de E., págs. 23 y 38). Aceptando como cierta la declaración del propio querellante, la conclusión a que llegó la corte inferior al efecto de que el patrono se obligó a pagar al obrero $1.50 por cada día de ocho horas de trabajo, no está sostenida por la evidencia. Sin duda, la corte fué inducida a error por el hecho de que la Ley núm. 49 de 1935, en su sección primera antes transcrita, prescribe que “a ninguna persona se le empíeará o se le permitirá que trabaje . . . más de ocho (8) horas durante cualquier día natural.” Perdió de vista la corte que, como resolvimos en el caso de Cardona v. Corte, 62 D.P.R. 61 y posteriormente en el de Muñoz Colón v. Corte, ante, pág. 236, la ley que interpretamos no es una de salario mínimo y por consiguiente si el obrero ha realizado una jornada mayor de ocho horas por un precio convenido para dicha jornada, él está obligado por su contrato, y habiéndosele pagado el jornal pactado, sólo puede recobrar del patrono la compensación extra por la novena hora de cada día trabajado.
Según declaró probado la corte inferior, el querellante trabajó 488 días. Habiendo trabajado quince horas cada día, necesariamente está incluida en las quince una novena hora diaria durante cada nno de los 488 días trabajados, o sea 488 horas. Mas como el querellante había' recibido com-pensación sencilla por la novena hora al pagársele de acuerdo con lo pactado $1.50 diario por 15 horas de trabajo, el patrono sólo le debe la compensación extra por dichas 488 horas que representan la novena hora de cada día trabajado, las cuales a razón de diez centavos por hora importan $48.80. Fué por esa cantidad y no por $732 qne la corte debió dictar sentencia a favor del querellante. Muñoz Colón v. Corte, supra.

*864
Por lo expuesto se modifica la sentencia apelada en el sen-tido d$ condenar a la apelante a pagar al apelado la cantidad de $48.80, y así modificada se confirma.